Citation Nr: 1816251	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  09-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spine, including an initial rating prior to February 1, 2010, a rating in excess of 20 percent prior to February 16, 2016, and a rating in excess of 40 percent thereafter.  

2.  Entitlement to an increased rating for service-connected residuals of a shrapnel wound to the left lower leg, including an initial compensable rating prior to February 23, 2010 and a rating in excess of 10 percent thereafter.  

3.  Entitlement to a rating in excess of 40 percent for service-connected left leg atrophy.

4.  Entitlement to an increased rating for left knee ligament instability, including an initial compensable rating prior to February 24, 2010 and a rating in excess of 10 percent thereafter.  

5.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion.

6.  Entitlement to an increased rating for service-connected left ankle lateral ligament insufficiency, including an initial compensable rating prior to February 24, 2010 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded service connection and granted noncompensable ratings for the lumbar spine, left lower leg shrapnel wound, left knee instability, and left ankle disabilities on appeal.  The Veteran appealed the initial noncompensable ratings assigned to all of those disabilities and this appeal ensued.  

During the pendency of the appeal, the RO increased the Veteran's disability ratings in rating decisions issued in December 2012 and May 2016.  In rating decisions issued in December 2012 and July 2017, the RO also awarded separate ratings for left knee limitation of flexion and left leg atrophy as associated with the left knee instability and left lower leg shrapnel wound disabilities, respectively; hence, the limitation of flexion and left leg atrophy issues are also considered a part of this appeal.  

In October 2016, the Board remanded this appeal for additional development, including affording the Veteran VA examinations for each disability on appeal.  The Veteran was afforded VA examinations in December 2016 and the appeal has been returned to the Board for further consideration.  

However, for reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The October 2016 remand directed the Veteran be afforded VA examinations to determine if he has a residual muscle injury associated with his left lower leg shrapnel wound and to provide examinations of his lumbar spine, left knee, and left ankle disabilities that are complaint with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59 (2017).  The Board directed that, after the requested development was conducted, the Veteran's claims should be readjudicated and, if not granted, addressed in a supplemental statement of the case (SSOC).  

The Veteran was afforded several VA examinations in December 2016 and, while the knee and ankle examinations were consistent with the requirements of Correia, the spine examination did not comply with Correia, as the examiner did not address passive range of motion.  In fact, it appears the RO noted the December 2016 spine examination was inadequate but failed to subsequently schedule the Veteran for an additional examination or obtain an addendum opinion.  See July 2017 VA Form 21-6789, Deferred Rating Form.  

Additionally, it does not appear the RO issued an SSOC addressing the increased rating claims on appeal.  Instead, the RO issued a July 2017 rating decision that awarded earlier effective dates for the lumbar spine, left lower leg shrapnel wound, left knee instability, and left ankle disabilities without addressing the Veteran's entitlement to a higher rating for his disabilities since the new effective date.  Notably, the Veteran has not waived initial RO review of the VA examination report.  

Finally, there remains a question as to whether the evidentiary record contains all VA and non-VA treatment records generated during the appeal period, i.e., since May 2007.  Therefore, on remand, all outstanding treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any outstanding private health care providers who have treated his lumbar spine, left lower leg shrapnel wound, left knee, and left ankle disabilities since May 2007 and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file.

Obtain all outstanding VA treatment records dated from May 2007 to August 2013 and since March 2017.  

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. Schedule the Veteran a VA examination to assess the severity of his lumbar spine disability which, in accordance with Correia, includes testing the range of motion and pain levels in active and passive range of motion and after repetitive use.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

3. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




